OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SB. WOLE.
Disiento de la sentencia que ha sido dictada por la Corte en este caso.
Expresa la denuncia “que en 9 de agosto de 1914, a las 8.30' p. m., en la calle Falcón de San Lorenzo, P. B., del Dis-trito Judicial de San Lorenzo, que forma parte del Distrito Judicial de Humaeao, P. B., el acusado voluntaria y malicio-samente y en momentos en que una manifestación que reco-rría las calles de esta población,, dió mueras a Muñoz Bivera, con cuyas frases alteró la paz de las personas de dicha ma-nifestación”.
Se admite que las palabras “dió mueras a Muñoz Bivera” por sí solas no constituyen una alteración de la paz, pero se alega por el fiscal que la frase “con cuyas frases alteró la paz de las personas en dicha manifestación” considerada en rela-ción con el hecho de que tenía lugar una manifestación, es una exposición de hecho de que estos “mueras” resultaron en una alteración de la paz de las personas que iban en la manifesta-ción, siendo Muñoz Bivera el Comisionado de Puerto Bico *120en 'Washington y nn jefe político prominente. Centenares de denuncias diferentes podrían citarse en lap que se emplean palabras como, éstas en su parte final que son meramente con-clusiones formales en las cuales se menciona el delito por el cual fue denunciado el acusado. De todos modos, las palabras finales constituyen una conclusión legal y en una alegación deben exponerse hechos. Si hay una alteración de la paz de-ben traerse a la consideración de la corte por medio de la de-nuncia los elementos <Jue la constituyen. De otro modo una denuncia en la que se alegue que un acusado alteró la paz de Juan González sería una denuncia suficiente. La denuncia es además defectuosa por no acreditarse en ella la naturaleza de la manifestación o las personas cuya paz fué alterada.
La sentencia debió haber sido revocada, y absuelto el acu-sado.